57 N.Y.2d 851 (1982)
In the Matter of the Claim of Charles Jones, Respondent,
v.
Chevrolet-Tonawanda Division, Gmc, Respondent. Workers' Compensation Board, Appellant.
In the Matter of the Claim of Ronald Hanks, Respondent,
v.
Chevrolet-Tonawanda Division, Gmc, Respondent. Workers' Compensation Board, Appellant.
Court of Appeals of the State of New York.
Decided October 12, 1982.
Robert Abrams, Attorney-General (Morris N. Lissauer of counsel), for appellant.
Mark W. Hamberger for Chevrolet-Tonawanda Division, GMC, respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (87 AD2d 924).